     Case 2:17-cv-01973-MCE-AC Document 26 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN EMBREY,                                    No. 2:17-cv-1973 MCE AC P
12                        Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    M. WALIK, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. This action is referred to the undersigned United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). By order filed

20   April 15, 2020, this court screened plaintiff’s complaint pursuant to 28 U.S.C. § 1915A. ECF No.

21   19. For the reasons stated therein, this court found that the complaint failed to state a cognizable

22   claim and granted plaintiff leave to file an amended complaint within 45 days. Id.

23          At plaintiff’s request, the deadline for filing an amended complaint was extended twice.

24   Most recently, by order filed September 10, 2020, plaintiff was again provided 45 days to file an

25   amended complaint. ECF No. 25. That order informed plaintiff that “[n]o further extensions of

26   time will be granted,” and “[f]ailure of plaintiff to file an amended complaint within the current

27   deadline will result in a recommendation that this action be dismissed without prejudice.” Id. at

28   1-2.
     Case 2:17-cv-01973-MCE-AC Document 26 Filed 11/05/20 Page 2 of 2


 1          The final deadline for plaintiff to file an amended complaint has expired. Plaintiff has not
 2   filed an amended complaint or otherwise communicated with the court. Therefore this court will
 3   recommend that this case be dismissed without prejudice.
 4          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 5   prejudice.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
 8   days after the filing date of these findings and recommendations, plaintiff may file written
 9   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
10   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
11   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
12   F.2d 1153 (9th Cir. 1991).
13   DATED: November 5, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
